DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/8/2022 and 9/15/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1-4, 7, 8, 13, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0128203 A1 Hirono et al.
2:	As for Claim 1, Claim 1 is rejected for reasons discussed related to Claim 15.
3:	As for Claim 2, Hirono et al teaches a feedback loop 1—1002>1011>1030 in Figure 1, feedback loop 301>311>330 in Figure 15 subsequent to setting the initialized gain of the near-infrared camera system to the updated gain, receiving an indication from a facial recognition module (iris detection detects a portion of the face) to update the gain again; and responsive to the indication, repeating the ascertaining, the computing, and the setting to update the updated gain to a new dampened update.
4:	As for Claim 3, Hirono et al teaches wherein the ascertaining includes computing the patch-mean statistics of the one or more regions-of-interest, the one or more regions-of-interest comprising less than the entire image (Paragraph [0178] “by averaging luminance of only the iris region”).
5:	As for Claim 4, Hirono et al teaches in Paragraphs [178 and 211-212] wherein the ascertaining includes receiving the patch-mean statistics from one or more sensors, the received patch-mean statistics constrained to the one or more regions-of- interest (averaging luminance of the iris region).
6:	As for Claim 7, Claim 7 is rejected for reasons discussed related to Claim 18.
7:	As for Claim 8, Hirono et al teaches in Paragraph [177, 178 and 189] further comprising: prior to ascertaining the patch-mean statistics of the one or more regions-of- interest, detecting location information corresponding to a face of a user (iris is part of the face) in the most- recently captured image; and selecting the one or more regions-of-interest from a plurality of regions of the most-recently captured image based on the location information corresponding to the face of the user. (Paragraph 177 teaches "The region detector 1011 detects a region of an eye of a person, especially, a region of an eyeball from an electrical signal outputted from the solid state imaging device 1002"; Paragraph [185] "The region detector 311 detects a region of an eye of a person”)
8:	As for Claim 13, Hirono et al teaches in Paragraph [177] further comprising: receiving, from a face detector (iris detection if equivalent to face detection) implemented in hardware, an indication of one or more regions of a plurality of regions (iris) that include the face of the user; and selecting the indicated one or more regions as the one or more regions-of-interest to use for the adaptive gain control.
9:	As for Claim 15, Hirono et al teaches A computing system comprising: a near-infrared camera system for capturing image data of a user for face authentication (Figures 14 and 15 and Paragraph [182]); a camera driver system configured to drive the near-infrared camera system; a processor; and computer-readable instructions which, when executed by the processor, cause the computing system to: initialize, in response to initiation of the camera driver system, a gain for the near-infrared camera system using a default gain (Inherent); ascertain patch-mean statistics of one or more regions-of-interest (iris region) of a most-recently captured image captured by the near-infrared camera system (Paragraph [178]);  compute an update for the gain to provide an updated gain that is usable to scale the one or more regions-of-interest toward a target mean-luminance value; §178 "To improve the accuracy of the iris authentication process ... in a case where the iris extractor 1012 has not extracted iris information, the imaging condition controller 1030 performs control to focus on the eye, lengthen exposure time, or improve gain at a time of capturing an image. At this time, ... the imaging condition controller 1030 is able to focus on a region of an eyeball by using information of the region of the eyeball of the person detected by the region detector 1011, and is able to set exposure for acquiring iris information by performing control to set appropriate exposure for a target by averaging luminance of
only the iris region as an evaluation value"; §189 "in a case where it is not possible to extract the iris information because of overexposure or lack of exposure when the iris extractor 312 extracts the iris information, the imaging condition controller 330 receives information indicating overexposure or underexposure from the iris extractor 312. Next, the imaging condition controller 330 instructs the imaging controller 301 to perform control to ... increase gain to obtain exposure sufficient to extract the iris information.") and set the initialized gain for the near-infrared camera system to the updated gain for a next face-authentication attempt (Paragraph 178 and 189). Hirono et al teaches the imaging condition controller 330 sends the new gain to the imaging controller 301 of the solid state imaging device 1 (=1002) which is consistent with where the gain adjustment is performed at the time of the AD conversion, i.e. within the ADC 113 of the solid state imaging device 1.
10:	As for Claim 18, Hirono et al teaches in Paragraph [178] wherein the patch-mean statistics include mean-luminance values corresponding to the one or more regions-of- interest (averaging luminance of only the iris region).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11:	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0128203 A1 Hirono et al in view of Official Notice.
12:	As for Claim 14, Hirono et al teaches in Paragraph [189] that in order to obtain a sufficient exposure, the exposure time of the gain can be changed. 
	Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to enable camera system to adjust the exposure setting be adjusting one of the exposure time or the gain and if adjusting the gain (ISO setting) maintaining the exposure time at fixed value in order to produce an image with out blur.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain a fixed exposure time during the adaptive gain control in order to produce an image with out blur.
Allowable Subject Matter
Claims 5, 6, 9-12, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
November 22, 2022